BLATCHFORD, District Judge.
The case of Commercial & Railroad Bank of Vicksburg v. Slocomb, 14 Pet. [39 U. S.] 60, 64, 65, is a decisive authority that a corporation does not waive an objection to the jurisdiction of the court over it, by appearing and pleading, by an attorney, to the jurisdiction of the court. That jurisdiction over a Connecticut corporation cannot be acquired by this court, by sendee of process on one" of its officers, in this district, is settled by tbe cases of Day v. Newark India-Rubber Manuf’g Co. [Case No. 3.685], and Pomeroy v. New York & N. H. R. Co. [Id. 11,261],
The motion for an injunction is denied, for want of jurisdiction of the court over the defendants.